Appeal from a judgment of the Oswego County Court (Walter W. Hafner, Jr., J.), rendered August 24, 2012. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of grand larceny in the fourth degree (Penal Law § 155.30 [4]). We reject defendant’s contention that he did not knowingly, voluntarily, and intelligently waive his right to appeal. County Court engaged defendant “in an adequate colloquy to ensure that the waiver of the right to appeal was a knowing and voluntary choice” (People v Ripley, 94 AD3d 1554, 1554 [2012], lv denied 19 NY3d 976 [2012] [internal quotation marks omitted]; see People v Marshall, 144 *1809AD3d 1544, 1545 [2016]), and “ ‘[defendant's responses to County Court’s questions unequivocally establish that defendant understood the proceedings and was voluntarily waiving the right to appeal’ ” (People v Buryta, 85 AD3d 1621, 1622 [2011]). Defendant’s valid waiver of the right to appeal encompasses his contention that the court abused its discretion in denying his request for youthful offender status (see People v Jones, 96 AD3d 1637, 1637 [2012], lv denied 19 NY3d 1103 [2012]; People v Rush, 94 AD3d 1449, 1449-1450 [2012], lv denied 19 NY3d 967 [2012]; cf. People v Matsulavage, 121 AD3d 1581 [2014], lv denied 24 NY3d 1045 [2014]).
Present — Whalen, P.J., Lindley, NeMoyer, Curran and Troutman, JJ.